DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/810,330 filed 05/23/2022

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spann (US 2020/0317415) in view of Slapnik (US 3,331,529).

1: Spann discloses a stackable container system configured to provide stacked receptacles for receiving bulk material therein, said stackable container system comprising:

a first receptacle 38 configured to provide a respective stacked receptacle and including a receptacle bottom 50, a receptacle top 48, and a receptacle side 52, 54, 56, 58 extending along an upright container axis between the receptacle bottom and top, with the first receptacle presenting a container chamber [0053],

said receptacle top being configured to at least partly support another one of the stacked receptacles stacked relative thereto along the upright container axis (fig. 8),

said receptacle top and said receptacle side having, respectively, a top peripheral margin and a side peripheral margin that extend laterally about the upright container axis [0064-0065],

said receptacle side having rounded corner segments each associated with a respective corner section of the receptacle top and located below the respective corner section (fig. 2).

Spann fails to disclose corner sections. Slapnik teaches said receptacle top having corner sections that define at least part of the top peripheral margin so that the receptacle top has a generally square profile shape,

each of said corner sections having at least a portion thereof laterally outboard of a respective corner segment and operable to support the stacked receptacle when stacked relative to the first receptacle,

each of said corner sections being interconnected to the respective corner segments along a transition section that extends outboard from the receptacle side to the receptacle top (see annotated figure below).


    PNG
    media_image1.png
    228
    294
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time of the effective
filing date of the invention to modify the sidewalls of Spann to include the polygonal corner
sections of Slapnik to increase the stability of the container under loaded conditions.

2: Spann-Slapnik discloses the stackable container system as claimed in claim 1, said receptacle side including a rib 18 extending vertically between the receptacle bottom and top (Slapnik; fig. 4).

3: Spann-Slapnik discloses the stackable container system as claimed in claim 1, said receptacle top including discrete pillars 82 spaced apart from one another and a fill neck 66 located between the pillars, said pillars being located at least partly above the fill neck (Spann; [0067]; fig. 1).

4: Spann-Slapnik discloses the stackable container system as claimed in claim 3, said pillars forming the corner sections of the receptacle top, with the corner sections being laterally outboard from the side peripheral margin and operable to support the stacked receptacle when stacked relative to the first receptacle (Spann; [0065]).

7: Spann-Slapnik discloses the stackable container system as claimed in claim 1, further comprising: a pallet 12 supported on the receptacle top and configured to support another receptacle in a location stacked above the first receptacle (Spann; fig. 8).

8: Spann-Slapnik discloses the stackable container system as claimed in claim 7, said receptacle top having corner sections that define at least part of the top peripheral margin so that the receptacle top has a generally square profile shape, said corner sections being laterally outboard from the side peripheral margin and operable to support the stacked receptacle when stacked relative to the first receptacle (annotated figure of claim 1).

9: Spann-Slapnik discloses the stackable container system as claimed in claim 8, said pallet 12 having pallet corners engaged with respective corner sections of the receptacle top (Spann; fig. 1 and 8).

10: Spann-Slapnik discloses the stackable container system as claimed in claim 7, further comprising: a second receptacle configured to provide a respective stacked receptacle and being supported on the pallet above the first receptacle (Spann; fig. 8).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spann (US 2020/0317415) in view of Slapnik (US 3,331,529) in view of Garton (US 6,247,594).

5: Spann-Slapnik discloses the stackable container system as claimed in claim 4, but fails to disclose a hollow structure. Garton teaches the stackable container system wherein each of said pillars 20 including a hollow structure that defines a respective part of the container chamber (col. 5, ll. 30-40; fig. 5). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pillars of Spann-Slapnik to include the hollow sections of Garton to provide a low cost but durable product
for consumer use.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/            Examiner, Art Unit 3735    

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735